                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SCOTT JOHNSON,                                        Case No. 19-cv-02723-SVK
                                   7                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   8                v.                                         SETTLEMENT
                                   9     CELIA BRACAMONTES, et al.,                            Re: Dkt. No. 22
                                  10                     Defendants.

                                  11           Plaintiff reports that this case has settled. Dkt. 22. All previously scheduled deadlines and

                                  12   appearances are vacated.
Northern District of California
 United States District Court




                                  13           By March 17, 2020, the parties shall file a stipulation of dismissal. If a dismissal is not filed

                                  14   by the specified date, then the parties shall appear on March 24, 2020 at 10:00 a.m. and show cause,

                                  15   if any, why the case should not be dismissed. Additionally, the parties shall file a statement in

                                  16   response to this Order no later than March 17, 2020, describing with specificity (1) the parties’ efforts

                                  17   to finalize settlement within the time provided, and (2) whether additional time is necessary, the

                                  18   reasons therefor, and the minimum amount of time required to finalize the settlement and file the

                                  19   dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  20
                                       vacated and the parties need not file a statement in response to this Order.
                                  21
                                               SO ORDERED.
                                  22
                                       Dated: February 14, 2020
                                  23

                                  24

                                  25
                                                                                                        SUSAN VAN KEULEN
                                  26                                                                    United States Magistrate Judge

                                  27

                                  28
